Case: 1:12-cv-05746 Document #: 742 Filed: 01/30/20 Page 1 of 1 PageID #:24382

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Philip Charvat
                                          Plaintiff,
v.                                                         Case No.: 1:12−cv−05746
                                                           Honorable Andrea R. Wood
Carnival Corporation & PLC, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 30, 2020:


       MINUTE entry before the Honorable Andrea R. Wood: Motion hearing held.
Pursuant to the discussion held in open court and for the reasons stated on the record, joint
motion for indicative ruling on whether, upon remand, this court would approve
settlement with Objectors Shelton, Johnson, and Dunlap [739] is taken under advisement.
Ruling by mail. Status hearing set for 2/21/2020 at 9:00 AM. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
